DETAILED ACTION
Response to Arguments
The amendment filed 6 November 2020 has been entered in full. Accordingly, claims 1-18, 20, and 25 are pending in the application.
Regarding the rejections under 35 U.S.C. 102(a)(1) and (a)(2), Applicant has, in response, amended claims 1 and 20 to recite “identifying a second ROI from the first ROI based on the feedback force, the second ROI being related to the soft tissue in the first ROI; and determining, based on the feedback force corresponding to the second ROI, whether the soft tissue is an abnormal tissue.” Applicant argues that the prior art of record does not disclose or suggest these limitations. Applicant’s argument has been considered but is moot because the new ground of rejection relies on a new combination of references, as necessitated by the amendment.
Applicant has also amended claim 14 to recite “the user interaction information being generated in a virtual navigation in the first virtual scene that is performed based on a first eye view and a second eye view”. Applicant argues on page 13 of the Remarks that the prior art of record does not disclose or suggest these limitations. Applicant’s argument has been considered but is moot because the new ground of rejection relies on a new combination of references, as necessitated by the amendment.
Updated art rejections are set forth below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recites “determining the 3D model”. There is insufficient antecedent basis for this limitation in claim 14. For the purpose of examination, the limitation will be treated as if it reads “determining a 3D model”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-11, 20, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avisar (U.S. Pub. No. 2015/0254422) in view of Jang et al. (Experimental study on restricting the robotic end-effector inside a lesion for safe telesurgery, 2015, Minimally Invasive Therapy, Vol. 24, Pages 317-325), hereinafter “Jang”.
Claim 1 is met by the combination of Avisar and Jang, wherein
-Avisar teaches:
A method implemented on a computing device having at least one processor and a storage medium (See the Abstract, Fig. 1A, and [0046].), the method comprising: 
obtaining image data related to a first ROI, the first ROI including a soft tissue represented by a plurality of voxels, each of the plurality of voxels having a voxel value (See [0084]: “Needed organ surface and volume data are extracted from an existing MRI/CT scan stored in the database. To obtain 3D organ surface data, the system can use a DICOM viewer and data management system such as the OsiriX (or comparable) that is open source software implemented for Apple Macintosh computers, for example. By “tapping into” OsiriX's ability to generate 3D surfaces of organs and organ groups based on the voxel density values with Objective C source code, the Surgical Theater adds an ability to store information about the 3D surfaces and organ types that describe into a flat file in a database.” Also see the volume of interest (VOI) in [0160].); 
visualizing a first virtual scene based on the image data, the first virtual scene revealing at least one portion of the first ROI (See [0161]: “The Surgical Theater simulator is based on the cycle of simulation. A volumetric model from the previous item is fed into the simulation. The cycle is composed of (1) High fidelity & realistic visual representation of the model to the surgeon using the IG,”.)
performing a collision detection between the at least one portion of the first ROI and a virtual object in the first virtual scene (See [0161]: “(2) Allowing the surgeon to interact and apply actions to the model using the SUI, (3) translating those interactions to a set of mathematical values that can be applied to the model using the UIIE,”. Then see [0163]: “When the surgeon inserts a tool into the scene, it becomes part of the volumetric model, and as such it is displayed to the surgeon by the IG.” Finally see Table 2 (which is listed after [0117]), in which entity state and collision interaction between two entities are data sent between applications. The “entities” include surgery tools and tissue in [0146].); 
determining a feedback force from the at least one portion of the first ROI based on the collision detection (See [0163]: “The SUI also applies force feedback algorithms to present heptic feedback to the surgeon. The surgeon fingers feel the force of his actions, further increasing the realism of the simulation.”); 
-Avisar does not explicitly disclose the following; however, Jang teaches:
identifying a second ROI from the first ROI based on the feedback force, the second ROI being related to the soft tissue in the first ROI (See Fig. 1(a)-(b), the region within the tumor margin serves as “a second ROI”. Proportional force feedback to master device identifies the second ROI.); and 
determining, based on the feedback force corresponding to the second ROI, whether the soft tissue is an abnormal tissue (See Fig. 2 and page 319: “For all the collision points detected in each control period during surgery, the insertion vector l and the normal vector of the corresponding triangle facet n are defined. The case is classified by the inner product of l and n as follows.” In the case of not penetrating a tumor margin, it is determined that the soft tissue is an abnormal tissue.).
-Motivation to combine:
Avisar and Jang together teach the limitations of claim 1. Jang is directed to a similar field of art (manipulation of a robotic end-effector for telesurgery). Therefore, Avisar and Jang are combinable. Modifying the system and method of Avisar by adding the capability of identifying a second ROI from the first ROI based on the feedback force, the second ROI being related to the soft tissue in the first ROI and determining, based on the feedback force corresponding to the second ROI, whether the soft tissue is an abnormal tissue, as taught by Jang, would yield the expected and predictable result of safely removing tumor tissue using an endoscopic telesurgical robot system. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Avisar and Jang in this way.

Claim 2 is met by the combination of Avisar and Jang, wherein
-The combination of Avisar and Jang teaches:
The method of claim 1, wherein 
-And Avisar further teaches:
visualizing the first virtual scene further comprises: determining a first model, the first model including structure information for reconstructing at least one portion of the image data, wherein the at least one portion of the image data includes the at least one portion of the first ROI; and building the first virtual scene based on the first model and the image data (See [0160]-[0161]: “The DICOM to “The Model” process is an offline process that reads in the DICOM data files, and converts the 2D set of images to a 3D volumetric model with attributes, that is both presentable (using the IG) and manipulateable (using the UIIE)…The end result of the process is a Volume of Interest (VOI) that good resolution and image quality and is tissue segmented. The output of this process is a data structure that is saved to a repository (per patient) and can be retrieved from disk into the real time simulation system…A volumetric model from the previous item is fed into the simulation. The cycle is composed of (1) High fidelity & realistic visual representation of the model to the surgeon using the IG,”.).

Claim 3 is met by the combination of Avisar and Jang, wherein
-The combination of Avisar and Jang teaches:
The method of claim 2, wherein visualizing the first virtual scene further comprises: 
-And Jang further teaches:
determining a first image with respect to the first ROI in a first eye view and a second image with respect to the first ROI in a second eye view; and displaying the first virtual scene based on the first image and the second image (See Fig. 6, right display, left display, and reconstructed surface.).
-Motivation to combine:
Avisar and Jang together teach the limitations of claim 3. Jang is directed to a similar field of art (manipulation of a robotic end-effector for telesurgery). Therefore, Avisar and Jang are combinable. Modifying the system and method of Avisar, in which the user views a “3 dimensional realistic anatomy display” (but otherwise is not explicitly presented with determined first and second images in first and second eye views), by substituting the display (and glasses required as in Fig. 1 in Avisar) for the stereo-endoscopy system of Jang would yield the expected and predictable result of a more realistic simulation of a surgical procedure. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Avisar and Jang in this way.

Claim 4 is met by the combination of Avisar and Jang, wherein
-The combination of Avisar and Jang teaches:
The method of claim 1, wherein 
-And Avisar further teaches:
performing the collision detection further comprises: determining a second model related to the first ROI, the second model being a mechanical model for the soft tissue, the second model including a plurality of nodes; and determining a press depth of the at least one portion of the first ROI induced by the virtual object based on the second model (See [0165], where the mechanical properties serve as a “plurality of nodes”: “RTTDE—The real time tissue deformation engine is a model that “Sits” on top of the volumetric model. The RTTDE assigns each voxel of the volumetric model its mechanical property using a database of mechanical properties suitable for those kinds of tissue types. The properties are based on studies and research performed in those medical areas. Using the correct mechanical properties per each voxel, the set of action variables received from the UIIE, and by applying FEM algorithm—the RTTDE calculates the new state of the volumetric model.” Further see [0045], where the state of the image according to the force applied by the surgeon’s tool serves as a “press depth”.).

Claim 5 is met by the combination of Avisar and Jang, wherein
-The combination of Avisar and Jang teaches:
The method of claim 4, wherein 
-And Avisar further teaches:
determining the feedback force from the at least one portion of the first ROI based on the collision detection comprises: determining the feedback force based on the press depth and the voxel values associated with the at least one portion of the first ROI (See [0045]: “For example, when the surgeon uses the interface (20) to push a tissue (such as by using a chose tool) that he sees in the display (18), the mechanical properties model (16) receives the information regarding the force that was applied, e.g., the direction of force; the tool that is being used including its material and shape and other mechanical characteristics of the tool, then the mechanical properties are used to calculate a new state of the 3 dimensional orientation an ad setup of the image according the force that was applied, the executive program send the calculated 3 dimensional matrix to the realistic anatomy display (18) that was created by the mechanical properties algorithm (16), the realistic anatomy display calculates the new image and its cues due to the change of image e.g., a new set of shadows and shadowing due to the new orientation of the image components are determined. Simultaneously, the mechanical properties model (16) send a set of parameters to the force feedback interface (20), these parameters include information of the force that the surgeon/operator (12) needs to sense due to the interaction with the organs (the force that the organ returns after the surgeon pushes or otherwise interacts with the tissues).”).

Claim 6 is met by the combination of Avisar and Jang, wherein
-The combination of Avisar and Jang teaches:
The method of claim 5, further comprising: 
-And Avisar further teaches:
determining deformation of the at least one portion of the first ROI based on the press depth and the second model; updating at least one of the plurality of nodes of the second model; and rendering a second virtual scene based on the updated plurality of nodes, the second virtual scene revealing the at least one portion of the first ROI with deformation (See [0045] and [0165].).

Claim 7 is met by the combination of Avisar and Jang, wherein
-The combination of Avisar and Jang teaches:
The method of claim 6, further comprising: 
-And Avisar further teaches:
revisualizing the first virtual scene upon releasing the collision between the at least one portion of the first ROI and the virtual object (See [0165]: “This calculation is done in real time under strict hard real time constraints, so the grid of voxels which is this volumetric model, changes to reflect the new state in real time. This new volumetric model is then reflected by the IG and so goes the cycle of simulation.”).

Claim 8 is met by the combination of Avisar and Jang, wherein
-The combination of Avisar and Jang teaches:
The method of claim 1, wherein 
-And Avisar further teaches:
the virtual object is controlled by a real object via an interaction device (See [0037]: “The system is connected to life-like surgery tools, responding to actions taken by the surgeon, helping him/her to better prepare for the surgery.”).

Claim 9 is met by the combination of Avisar and Jang, wherein
-The combination of Avisar and Jang teaches:
The method of claim 8, wherein 
-And Avisar further teaches:
the real object is a portion of a human body (See [0037]: “The system is connected to life-like surgery tools, responding to actions taken by the surgeon, helping him/her to better prepare for the surgery.”).

Claim 10 is met by the combination of Avisar and Jang, wherein
-The combination of Avisar and Jang teaches:
The method of claim 1, further comprising: 
-And Avisar further teaches:
outputting the feedback force through a force feedback device (See the force feedback interface in [0045].).

Claim 11 is met by the combination of Avisar and Jang, wherein
-The combination of Avisar and Jang teaches:
The method of claim 1, further comprising: 
-And Avisar further teaches:
obtaining user interaction information associated with the first virtual scene from an interaction device; and rendering a third virtual scene based on the user interaction information and the image data (See [0163]-[0165].).

Claim 14 is met by the combination of Avisar and Jang, wherein
-The combination of Avisar and Jang teaches:
A method implemented on a computing device having at least one processor and a storage medium (See the Abstract.), the method comprising: 
obtaining image data related to an ROI, the ROI including a colon image represented by a plurality of voxels (See [0084]: “Needed organ surface and volume data are extracted from an existing MRI/CT scan stored in the database. To obtain 3D organ surface data, the system can use a DICOM viewer and data management system such as the OsiriX (or comparable) that is open source software implemented for Apple Macintosh computers, for example. By “tapping into” OsiriX's ability to generate 3D surfaces of organs and organ groups based on the voxel density values with Objective C source code, the Surgical Theater adds an ability to store information about the 3D surfaces and organ types that describe into a flat file in a database.” Also see the volume of interest (VOI) in [0160].); 
building a first virtual scene based on the image data, the first virtual scene revealing at least one portion of the ROI (See [0161]: “The Surgical Theater simulator is based on the cycle of simulation. A volumetric model from the previous item is fed into the simulation. The cycle is composed of (1) High fidelity & realistic visual representation of the model to the surgeon using the IG,”.); 
displaying the first virtual scene by a reality display device (See Fig. 1 and [0014].); 
acquiring user interaction information associated with the first virtual scene from an interaction device (See [0161]: “(2) Allowing the surgeon to interact and apply actions to the model using the SUI, (3) translating those interactions to a set of mathematical values that can be applied to the model using the UIIE,”. Then see [0163]: “When the surgeon inserts a tool into the scene, it becomes part of the volumetric model, and as such it is displayed to the surgeon by the IG.” Finally see Table 2 (which is listed after [0117]), in which entity state and collision interaction between two entities are data sent between applications. The “entities” include surgery tools and tissue in [0146].); and 
rendering a second virtual scene based on the user interaction information and the image data (See [0161]: “(4) changing the model itself according to those actions and other relevant inputs (such as patient heart beat etc′) by running the real time tissue deformation model—RTTDE. This updated model is then reflected accordingly by the IG and there goes the cycle of simulation again.” Further see [0165]: “The RTTDE assigns each voxel of the volumetric model its mechanical property using a database of mechanical properties suitable for those kinds of tissue types. The properties are based on studies and research performed in those medical areas. Using the correct mechanical properties per each voxel, the set of action variables received from the UIIE, and by applying FEM algorithm—the RTTDE calculates the new state of the volumetric model. This calculation is done in real time under strict hard real time constraints, so the grid of voxels which is this volumetric model, changes to reflect the new state in real time. This new volumetric model is then reflected by the IG and so goes the cycle of simulation.”).
-Avisar does not explicitly disclose the following; however, Jang teaches:
the user interaction information being generated in a virtual navigation in the first virtual scene that is performed based on a first eye view and a second eye view (See Fig. 6, user manipulation of the stereo-endoscope based on visual (and tactile) feedback from reconstructed images based on left and right displays.)
-Motivation to combine:
Avisar and Jang together teach the limitations of claim 14. Jang is directed to a similar field of art (manipulation of a robotic end-effector for telesurgery). Therefore, Avisar and Jang are combinable. Modifying the system and method of Avisar by adding the capability of user interaction information being generated in a virtual navigation in the first virtual scene that is performed based on a first eye view and a second eye view, as taught by Jang, would yield the expected and predictable result of a more realistic simulation of a surgical procedure. Therefore, 

Claim 15 is met by the combination of Avisar and Jang for the reasons given in the treatment of claim 2.

Claim 16 is met by the combination of Avisar and Jang for the reasons given in the treatment of claim 3.

Claim 17 is met by the combination of Avisar and Jang, wherein
-The combination of Avisar and Jang teaches:
The method of claim 14, wherein 
-And Jang further teaches:
the reality display device includes at least one of a head-mounted display (HMD) device, a handheld device, or a smart glass (See 3D glass in Fig. 3.).

Claim 20 is met by the combination of Avisar and Jang for the reasons given in the treatment of claim 1. Avisar further teaches:
A system, comprising: at least one storage medium storing a set of instructions; and at least one processor in communication with the at least one storage medium, wherein when executing the set of instructions, the at least one processor is configured to cause the system to: (See the Abstract.)

Claim 25 is met by the combination of Avisar and Jang for the reasons given in the treatment of claim 11.

Claims 12, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avisar (U.S. Pub. No. 2015/0254422), in view of Jang (Experimental study on restricting the robotic end-effector inside a lesion for safe telesurgery, 2015, Minimally Invasive Therapy, Vol. 24, Pages 317-325), in view of Dachille (U.S. Pub. No. 2009/0063118).
Claim 12 is met by the combination of Avisar, Jang, and Dachille, wherein
-The combination of Avisar and Jang teaches:
The method of claim 1, wherein
-The combination of Avisar and Jang does not disclose the following; however, Dachille teaches:
the first ROI includes a colon, and the second ROI includes one and more polypuses (See [0033]: “When free flying through a 3D space (such as a within a colon), a user can lose a sense of direction and orientation or otherwise navigate at some flight speed along some flight path that causes the user to inadvertently pass some region of interest in the virtual image space the user may have found to be of particular interest for careful examination. In this regard, the navigation control device (115) can be adapted to provide some form of tactile feedback to the user (while operating the control device (115) in response to feedback control signals output from the feedback controller (114).” Then see [0031], where ROIs within the colon ROI includes polyps and cysts.).
-Motivation to combine:
Avisar, Jang, and Dachille together teach the limitations of claim 12. Dachille is directed to a similar field of art (interactive navigation and visualization of colon images with force feedback). Therefore, Avisar, Jang, and Dachille are combinable. Modifying the system and method of Avisar and Jang by adding the capability to accept images where the first ROI includes a colon and the second ROI includes one or more polypuses, as taught by Dachille, would yield the expected and predictable result of application to a wider range of medical 

Claim 13 is met by the combination of Avisar, Jang, and Dachille, wherein
-The combination of Avisar and Jang teaches:
The method of claim 12, further comprising: 
-And Dachille further teaches:
pre-processing the image data, the pre-process including at least one of: purging an electronic gut of the image data; segmenting a colon image from the image data to obtain the first ROI (See the segmentation of (colon) voxels in [0026].); extracting a center line of the colon image (See [0026]: “Preferably, the 2D/3D rendering methods support functions such support real-time rendering of opaque/transparent endoluminal and exterior views, rendering of view with superimposed or overlaid images/information, (e.g., superimposed centerlines in colonic endoluminal views”.); or unfolding an intestinal wall of the colon image.
-Motivation to combine:
See the motivation to combine in the treatment of claim 12.

Claim 18 is met by the combination of Avisar, Jang, and Dachille for the reasons given in the treatment of claim 13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981.  The examiner can normally be reached on 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/            Primary Examiner, Art Unit 2661